﻿May I congratulate you, Sir, warmly and sincerely, on behalf of the Australian Government, on your election as President of the thirty-ninth session of the General Assembly. Although at opposite ends of the alphabet, Australia and Zambia enjoy closer relations than many would expect. We do this through the Commonwealth and bilaterally. I know, too, that Australia can regard you, personally, as a friend. As a member of the United Nations Council for Namibia, the Government of Australia is well aware of your valuable contribution as President of that body.
103.	I should also like to extend a warm and neighbourly welcome to Brunei Darussalam as the newest Member of this world body. The admission of the 159th Member brings us closer to the goal of universality in membership of the United Nations.
104.	As all representatives will know, Australia is one of the two agreed candidates of its regional group standing for election to the Security Council for 1985 and 1986. We see membership of the Council as an opportunity for Australia to pursue its obligations under the Charter of the United Nations. I should like to take this opportunity of assuring other delegations that Australia, if elected, will approach its duties with a sense of responsibility and self-confidence. We shall also strive to uphold the Charter and to make the Council a more effective instrument for the containment of existing conflicts and the prevention of new conflicts.
105.	It has to be said that in the last 12 months the long march to world harmony and the achievement of universal basic human freedom has been painfully slow. Australia agrees with the observation in the report of the Secretary-General on the work of the Organization that a major reason for this is the regrettable tendency to retreat from internationalism and multilateralism. I propose to explain Australia's position on those issues in which, for strong historical and geographical reasons, we have a special interest.
106.	The United Nations continues to spend much energy on the state of affairs in southern Africa and particularly the poisonous effects there of the apartheid policies of the South African Government. The facade there of constitutional reform has in fact made matters worse. Indeed, the non-white citizens have demonstrated this in the most dramatic way possible. Black South Africans—70 per cent of the population—have been allowed no part in this alleged reform. Only one Coloured or Indian person in five was persuaded to vote for the new constitution.
107.	The constitution that emerged in this so-called reform depends totally on the system and the laws of apartheid. Apartheid is designed, as we know, to entrench the domination in South Africa of a racial minority. This evil doctrine depends on injustice and fosters violence. The world community has condemned it and Australia is unequivocally opposed to it. So long as it continues and so long as the South African Government pursues it, South Africa cannot expect to be welcomed back into the international community.
108.	In Namibia, we are still waiting for the promised outcome of the latest round of negotiations, which started early this year. All principal parties have professed to agree to the terms of Security Council resolution 435 (1978). Australia therefore regrets that the principle of linkage between independence negotiations and the presence of Cuban personnel in Angola has been raised as a barrier to progress. Moreover, there is no guarantee that more issues outside the scope of resolution 435 (1978) will not be raised in the future to impede solution of an issue which could and should have been solved by now. Australia shares the impatience of African and other nations over the delay of Namibia's independence and we question the professed good intentions of the South African Government in this regard.
109.	In the South-East Asian area, stability is subjected to undesirable strain by Viet Nam's continued occupation of Cambodia. Australia condemned the invasion of Cambodia when it happened and we continue to condemn it. Nobody can tolerate armed incursion by one country into another, wherever it occurs. Accordingly, Australia considers that Viet Nam should withdraw from Cambodia. The reasonable way for this to take place would be in the context of a settlement acceptable to all parties. This is why the need continues for negotiations towards a settlement, for which Australia has been working in the past 18 months. Australia remains ready to provide the site and any facilities necessary so that the parties involved, or any combination of them, can discuss ways in which settlement can be reached in Cambodia.
110.	The Soviet Union continues its occupation of Afghanistan and, through recent offensives, including high-level bombing of the Panjshir Valley, has added immeasurably to the suffering of the Afghan people. The recent widening of the conflict through the bombing of civilian targets in Pakistan by Afghan aircraft has served to heighten the degree of risk associated with the continued Soviet occupation. The needless loss of civilian and military life in the region will come to an end only when the Soviet Union withdraws from Afghanistan in accordance with successive United Nations resolutions.
111.	In the South Pacific region, Australia remains alert to the fact that a colonial situation remains in New Caledonia. We continue to support peaceful evolution to independence in New Caledonia, determined in accordance with the wishes of the people there and free from outside influence. We welcome the recognition by the French Government of the legitimate claim of the Kanak people to an inherent and active right to self-determination in which independence is an option. We no e that an act of self-determination is scheduled to be held by 1989. Australia calls on France to ensure that the transition to an independent, multiracial New Caledonia is achieved speedily and peacefully and, indeed, in a shorter time-scale than previously envisaged.
112.	A just and lasting peace in the Middle East remains a necessary but elusive goal. It can be achieved only if it is accepted that Israel must be allowed to exist within secure and recognized boundaries and that the Palestinian issue is centrally important for any settlement. Acceptance of these principles does not mean that Israel can feel free to continue its settlement programme in the West Bank, since these settlements are contrary to international law and an obstacle to peace. The Palestine Liberation Organization [PLO], which represents a significant proportion of the Palestinian people, should be included in the search for peace. Australia acknowledges also that the Palestinian people have a right to self-determination, including a right to choose independence and the possibility of their own independent state. However, there is limited, perhaps non-existent, opportunity for the PLO to engage productively in the search for peace so long as it persists in denying Israel's right to exist. The Australian Government will maintain its refusal to recognize the PLO while it persists in that denial.
113.	A major cause of fear around the world community, of course, lies in the unsteady state of relations between the super-Powers and the obstruction this is creating to effective arms control leading to disarmament. This year has seen more growth in nuclear arsenals and deployment of new missiles in both East and West. The prospect for talks between the super-Powers in September on arms control for outer space was withdrawn, for what to the rest of the world must seem specious reasons. Their negotiations on intermediate-range nuclear forces and on strategic nuclear weapons have been suspended. In the negotiations at Stockholm and Vienna about European issues, there has been no progress despite the new proposals. In the Conference on Disarmament, meeting at Geneva, a shameful procedural deadlock is holding up the agenda of negotiations.
114.	Australia has a special right to express its concern about this, as the site of the joint facilities with the United States, and as a major supplier of uranium. The Australian Government believes that the joint facilities are an essential part of the monitoring system in effective arms control. It believes that holding on to our uranium would be an obstacle to disarmament because it would mean abandoning the Treaty on the Non-Proliferation of Nuclear Weapons. The Government has gone to great lengths to convince Australians to accept the paradox that the existence of the facilities and the supply of uranium make nuclear war less, not more likely. We believe that our role in these matters gives us the right to be heard on the need for genuine progress towards nuclear disarmament.
115.	This crucial issue has the very highest priority among our policies. We have fully supported moves to draw up a draft convention on chemical weapons. We believe that there is a general will within the Geneva Conference to establish a convention that prohibits chemical weapons and their means of production. The Australian Government welcomed the submission by the United States of a draft convention on the prohibition of chemical weapons, which contains what we consider to be elements of an effective system. This draft text has been criticized in some quarters. Let us not leave it there; let the critics come forward with constructive alternatives.
116.	We—Australia—have put it to the Conference on Disarmament that in its exploration of the issue of arms control in outer space it should consider measures to protect from attack all satellites which help to preserve the strategic balance and which can contribute to monitoring disarmament agreements. We have proposed also that the same protection be given to the ground stations which are essential to the operation of those satellites.
117.	The Australian Government has given an extraordinary amount of attention to the issue of a comprehensive nuclear-test-ban treaty, an issue which is central to effective arms control and disarmament. Our objective is to get meaningful negotiations on the way to establishing such a treaty. We have been trying to help overcome the procedural obstacles which have been put in the way of the treaty. We have been trying to get a subsidiary body of the Geneva Conference set up to do the urgently needed practical work with a view to negotiating such a treaty. Naturally, we would prefer a so-called full negotiating mandate. We would prefer agreement in clear terms that parties will start negotiating with a view towards drafting a truly comprehensive test-ban treaty. But the consensus for such a mandate apparently is not there. The mandate that we have proposed instead is the best possible in the present circumstances. It proposes that the Ad Hoc Committee of the Conference on Disarmament should work on scope, verification and compliance with a view to the negotiation of such a treaty. I submitted a working paper at Geneva in August as a guide for negotiations on these very points.
118.	The Australian Government will give all possible support to work on the treaty. But I will repeat now what I said in August at Geneva: we cannot accept a state of affairs in which an already limited mandate is used to justify delay in progress towards a treaty which has been in the gestation phase for far too long as it is. It would be wrong for anybody to presume that Australians in general have an inexhaustible well of patience with the slow pace of the work being done in the cause of solving a problem that could destroy us all.
119.	In his report on the work of the Organization, the Secretary-General urges that the multilateral forums be used to deal with this compelling issue. All Member States should use those forums to let the nuclear-weapon States know that real progress is needed towards limiting those weapons that cause such fear around the world. Let us smaller States remember the opportunity that the United Nations provides—in the General Assembly, in the various disarmament forums and in the IAEA. In common, we have an influence on even the most powerful of our colleagues that we lack when we act alone.
120.	In the context of disarmament, I refer briefly to two important developments: first, the increased international interest in Antarctica promoted by our good friend Malaysia. The Antarctic Treaty has provided an effective basis for peaceful co-operation, for scientific co-operation and environmental conservation for a quarter of a century. The disarmament provisions of the Treaty have established the only denuclearized and demilitarized zone in the world today. While we believe the Treaty system is flexible and that the operation of the Treaty can be improved, Australia will oppose any proposals in this body which we consider would lead to undermining the Treaty. The best course on Antarctica is to await the expected report of the Secretary-General. Only when we have examined it will we be in a position to consider what, if any, further steps involving the United Nations might be considered.
121.	The second development of importance was the recent decision by the countries of the South Pacific to begin work on a treaty to create a nuclear- free-zone in the South Pacific region. The proposal, brought by Australia to the countries of the South Pacific Forum, has significance not only for the region but also for the whole of the international community which wishes to make the world a nuclear-safe place. This time next year, I feel sure, the countries of the region will be able to report that a significant step in reaching this objective has been taken.
122.	Another great issue the resolution of which demands our combined will concerns the instability caused by the indebtedness of developing countries. This issue is pressing not only because of its impact on the world financial system but also because of the hardship involved for developing countries that are undertaking adjustment programmes. The Australian Government firmly supports the international consensus for the central role of the IMF in this issue and the case-by-case approach it has adopted to deal with current problems. This approach has its critics, but there is in the short term no effective alternative. It is important that the IMF continue to insist on a disciplined attack on a most complex problem and that it be given consistent support while it is doing so. But we must be careful to keep our eyes on the political dangers ahead as we deal with the debt problem.
123.	One of those dangers concerns the burden of interest rates—a matter that the leading economies represented at the London Economic Summit, held in June this year, failed to address adequately. It would be unfortunate if rescheduling attempts now being arranged were to be overrun by any sudden climb in interest rates. I say that although there appears to be a fairly solid level of confidence that these arrangements have been crafted together in a more secure way.
124.	A note of caution also needs to be sounded about the possible political effects of some of the conditions imposed by IMF debt rearrangements. There are States going through the adjustment process—with all that that implies about strict economic management— which are also undergoing complex and sensitive political change; some are emerging into democracy from long periods of authoritarian rule. We must be careful that policies for economic recovery and stability do not undermine their fledgling social and political reforms.
125.	Another danger lies in the tendency to over-simplify the debt problem. The debts that command our attention are those of the relatively well-off countries which tapped the commercial markets in the 1970s to help achieve their considerable industrial growth potential.
126.	There is, however, a real danger that the problems of other debtor countries, less significant in terms of their implications for their creditors but no less serious in relation to their own domestic impact, will be crowded out of our attention. Such countries, generally poorer and with less ability to attract the new opportunities of commercial borrowing in the 1970s, are linked more to traditional sources such as official development assistance and development institution loans. The solutions may be different, but the task is no less urgent. When coupled, as in Africa, with additional problems such as drought and rapidly spreading desertification, the need for attention is all the more compelling. This issue was recently reported on by a Commonwealth Group of Experts on the Debt Crisis. That Group, established by the Commonwealth Heads of Government at their 1983 summit, included among its proposed measures to help low-income debtor countries a call for additional resources for IDA. Australia has decided to respond by making a voluntary and unilateral special contribution to IDA, in addition to our pledged contribution of $200 million.
127.	I have said that this complex problem demands our combined will for its resolution. It is in the United Nations—which has striven for 40 years to serve the interests of all members of the world community—that this combined will can best be utilized.
128.	Australia emphasizes the point, because we disagree with the disposition in some quarters to accept that the United Nations is perhaps afflicted by a kind of premature hardening of the arteries. Part of the blame for this feeling must be attributed to the Organization itself. From earliest days, Secretaries- General have complained of lack of co-ordination and of inefficiency. Many persons inside and outside the United Nations have become disenchanted with its reputation as a talking-shop. But we should be careful not to encourage too extreme a reaction to this. The complaints made about the Organization may to some extent be true, but they are far from the whole truth.
129.	For all its imperfections, the United Nations has developed a range of policies and activities that have brought comfort and even life to people all over the world. As the Secretary-General says, it has played a decisive role in the process of decolonization. I should like to mention parenthetically in this context that Australia conducted an act of self-determination in the Cocos (Keeling) Islands, which was observed by a United Nations Visiting Mission. We expect that this development will lead at this session to the de-listing of the Cocos (Keeling) Islands as a Non-Self-Governing Territory, thereby ending Australia's role as an administering Power.
130.	In the field of human rights, the United Nations has facilitated the development of a framework of international standards and obligations which translates into practical terms the humanitarian ideals of the Charter. This is a continuing process. Australia very much hopes to see the Assembly take the necessary steps to adopt an effective convention against the abhorrent practice of torture.
131.	United Nations agencies have helped eradicate disease, provide care for refugees, control drug abuse and expand food production. I specify the literacy and education programmes of UNESCO, since that agency has been subject to intensive examination recently.
132.	I am not convinced either that all the 4,000 or so resolutions adopted by the General Assembly are entirely the "hollow voting victories" that Dag Hammarskjold suggested they were. The whole ritual of conference and dialogue has played an underestimated role in dampening down tension and satisfying passions.
133.	Another source of criticism of the United Nations is the natural disappointment that has followed the enthusiastic but unreal expectations of early years. People expected the United Nations to create a Utopia—something requiring powers that no nation was prepared to cede to it.
134.	Yet another part of the United Nations problem is that it is no longer the tight little community of the Second World War victors that was set up nearly 40 years ago. The balance of representation in the United Nations is now starting to reflect the balance between the main regions of the world in terms of population. If the United Nations were today what it was 40 years ago, then it would truly be irrelevant; instead, it represents the real world, not the world some would like it to be.
135.	I am saying this because the Organization, which has brought untold benefit to so many people, should be defended against attack. I am saying it because my country, Australia, feels that it has a special obligation to take part in this defence. Australia was not only a founding Member of the United Nations, but also an active supporter of the view in its early days that the United Nations should not be the preserve of great Powers. We foresaw the opportunities for Members of a truly representative United Nations to advance interests in common that we could not promote individually. We wanted the newest and humblest of nations to be able to mix with the oldest and mightiest in conferences and dialogue. We believed that smaller States like ourselves would be swamped if great Powers in a nuclear age were free to arrange matters among themselves in private as they did at Potsdam and Yalta. We are all affected by the arrangements between great Powers. We have the right to be able to express views about them and to be involved in the formation of these views.
136.	I have said that disarmament and international economic stability are the major pressing issues of our time. The Australian Government urges that more energetic ways to settle these issues, in particular disarmament, should be pursued within the multilateral framework. Not only is the search for answers urgent; it is also of paramount importance that the answers be fully representative of us all, large and small nations alike.
